IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 June 4, 2008
                                No. 07-20892
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANDRES GUARDIOLA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:07-CR-180-ALL


Before KING, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Andres Guardiola presents
arguments that he concedes are foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to
the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). The appellant’s
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
No. 07-20892




     2